                    Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 1 of 28



Pro So 2 (Rev 12116) Complaint and Request for Injunction



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Eastern District of Pennsylvania

                                                             -----Division

                   NOBLE DREW All. et al
                                                                         )
                                                                                 Case No.   5 :18-cv-5655
                                                                         )
                                                                         )                  (to be filled in by the Clerk's Office)
                                                                         )
                              Plaintiff{s)
(Write the full name of each plaintiff who zsfilmg tlns complaint        )
Jj the names of all the plaintiffs cannot fit in the spacl' above,       )
please wrtte "see attached" in tlze space and attach an additional       )
page with the full list of names)
                                   -v-
                                                                         )
                                                                         )
                                                                                                            FILED
      David Kilgore Director of COUNTY OF LOS                                                               MAY 1 ~. 2019
                                                                         )
    ANGELES CHILD SUPPORT SERVICES and all
                           agents, et al                                 )
                                                                                                         KATE BARKMAN, Cieri\
                                                                         )                            By_                _Dw Cleft.
                                         ----------                      )
                               Defendant(s)                              )
(Write the filllname of each defendant who, is being sued. If the
names of all the defendants cannot fit in th' space above please         )
write "see attached" in the space and attach an additional page
with the full ltst of names)



                                     COMPLAINT AND REQUEST FOR INJL'NCTIO:S

L         The Parties to This Complaint
          A.         The Plaintiff(s)
                     Provide the mformation below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                 Name                                Noble Drew All, et al
                                                                                        ---·----·----------
                                 Street Address                      P.O BOX8606

                                 City and County                     Lancaster County
                                                                     -----          -------------
                                                                      Pennsylvania 17604
                                                                                                                               ----
                                 State and Zip Code
                                                                     --- - - - - - - - - - - - - - - -
                                 Telephone Number                    717 615 0942
                                 E-mail Address                      mstoa16.pa.gov@gmail.com


          B.         The Defendant(s}

                     Provide the information below for each defendant named in the complamt, whether the defendant is an
                     individual, a government agency, an organizatwn, or a corporation. For an individual defendant,
                     include the person's job or tide (if knoWl!}. Attach additional pages if needed.
                                                                                                                                      Page I of 6
                  Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 2 of 28



ProSe 2 (Rev 12116) Complaint and Request for Imuncnon

                    Defendant No. I
                              Name                            Jennifer Kent
                                                                                        ------
                             Job or Title (if/mown)            Director of California Department of Health and Human Services
                             Street Address                    P.O. Box 997413, MS 0000 ATTN: Authorization Request
                                                                                         - - - - - - - - ------'-----
                             City and CQunty                  Sacramgnto S:oacramgnto. CA Q589Q-7.4.13 (916) .4.40-5049
                             State and Zip Code               CA 95899-7413
                             Telephone Number                 (91 6) 440-5049
                                                                                        - - - ----------
                             E-ma1l Address (if lmo\•7zJ


                   Defendant No. 2
                             Name                             Jackie Lacey
                                                                          -=------
                             Job or Title (if known;          Los ~ngeles C?c:u~~District ~~torney
                             Street Address                   ______         Street, ______
                                                              211 West Temple__
                                                                              ...:._
                                                                                     Suite 1200
                                                                                          _:_   - ---------- --
                             City and County                  Los Angeles California, Los Angeles
                                                              -"--             -
                             State and Zip Code               California, 9001 2

                             Telephone Number                 (213) 974-3512
                             E-mail Address      (ifknownJ



                   Defendant No.3
                             Name                             Nakisha Dickens
                             Job or Title (if/mown)           Parent
                                                              - - - - - - ---··-· ---------       - .
                             Street Address                   545 Chestnut Ave #i 17 Long Be~~h, Lo_s Angeles CA 90~02 __
                             City and County                  Long Beach, Los Angeles
                             State and Ztp Code               CA90802
                             Telephone Number
                             E-mail Address      rif known;
                                                                                                ----- ---------

                   Defendant No.4
                             Name
                             Job or Title (!{known)
                                                                                          -- ------- - - - - - - -
                             Street Address
                             City and County
                                                              --------------------- ----
                             State and Zip Code
                             Telephone Number
                             E-mail Address rifknownJ
                                                                                       ------------· - -



                                                                                                                      Page 2 of 6
                   Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 3 of 28



Pro Se 2 (Rev 12116) Complaint and R.squest for Injunction

II.       Basis for Jurisdiction

          Federal coUJts are courts ofUmiredjUJisdiction (limited power). Generally, only two types of cases can be
          heard m federal court: cases mvolvmg a federal question and cases mvolving diversity ofcrttzenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S C. § 1332, a case in which a citizen of one State sues a citizen of
          anothor Stato or nation and th~ amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal courtjunsdtctlOn? (check all that appl)")
                 0Federal question                                        Oniversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     ~t%J5~¥a16Ye~~t t~{Qe for The United States Constitution;      Articles of Association, Declaration of
                      Independence, Article of Confederation, Treaty of Peace and Friendship United States Constitution
                      Amendment 1; Article IV Privileges and Immunities and, Article Ill, Article VI Section 1 Clause 2 , Bill of
                      Rights, first 10 Amendments, Amendment 13 with 20 Sections Nobility Clause, Compact Agreement
                     Noble..lftewA!i -F-.ree-NatiGnat-Oivine Constitution~~rticle VII, The Great
          B.         If the Basis for J urisdicdon Is Diversity of Citizenship fl rJtl os. t2J. vrsi' J. ~ ~5 I "ri/ "Z., '80s-..U..C::S         e.c4
                                                                                             ~~:3-e..
                     1.         The Pla1ntiff(s)

                                a.         Ifthe plaintiff is an individual
                                           The plaintlff,       (name)                                              , is a citizen of the

                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff,       (>zame)                                             , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of rnameJ



                                 (If more than one plaintiffts named in the complaint, attach an additional page providing the
                                 same infonnatton for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (nameJ                                                    ,   is a citizen of
                                            the State of (11ameJ                                               •   Or 1s a citizen of
                                             (foretgn nation)




                                                                                                                                   Page 3 of 6
                     Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 4 of 28



Pros~ 2 (Rev   12/16) Complaint and Request for InJunction




                                b.         If the defendant 1s a corporation
                                           The defendant,    (name)                                       , 1s   incorporated under
                                           the laws of the State of fnameJ                                             , and has its
                                          principal place of business in the State of (name}
                                          Or is incorporated under the laws of (foreign nation)
                                          and has its principal place of business in (11ame;

                               (If more than one defendant is named in the complaint, attach an additional page providing the
                               same information for· each additional defendant.}

                     3.        The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stak~is more than $75,000, not counting interest and costs of court, because (explam):
                                My name on the Passport denial list and is preventing me from traveling to work for my family
                                and provide for them. Also they are garnishing my past and present royalties and revenues due
                                to the judgment and I'm being deprived of my passport because of unvalidated debt I do not
                                owe. The amount that is damaging me well is over $250,000.00 not including punitive damages.
                                I'm entitled to well over $1 Million dollars due to loss of contracts.
                                - -------
111.    Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
        facts showmg that each plaintiff is entitled to the injunctiOn or other relief sought. State how each defendant
        was involved and what each defendant did that caused the plaintiff harm or v10lated the plamtiff's nghts,
        including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
        claim and write a short and plain statement of each claun in a separate paragraph. Attach additional pages if
        needed.

         A.          Where did the events g1ving nse to your claim(s) occur?
                     Superior Court of California, County of Los Angeles Family Court




        B.           What date and approximate time did the events giving rise to your claim(s) occur?
                     9/22/1988,
                     12/23/1994
                     10/20/2005
                     1/23/2017




                                                                                                  .   -   -------



                                                                                                                            Page4of 6
                   Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 5 of 28



Pro Sc 2 (Rev. 12/16) Complamt and Request for InJunction


          C          What are the facts underlying your claim(s)? (For example. What happf:lzed to you? Who did what?
                     ~ a(1~~~le. el~2 .Uzvoll'ed? Who_else .wnv wlmt luron.ellf:d? 1
                         e ' eo rv-u cases are aepnvmg me oran mnerent and indefeasible rights, privileges, and immunities
                     secured by ~e federal and state constitution. I am being denied due process (See Attached Wages and
                     Earnmgs Assignment Order) I am being held liable for this without a contract that I never gave consent
                     to nor have l volunteered for the IV·D program and in addition paternity was not never established in
                     neither of the above ?ases. IV-D is voluntary in nature, and I have not volunteered for the IV-D program
                     before these default Judgement orders were signed by Commissioners Althea Baker and Marshall
                     Rieger, who are not a judges. When I applied for a passport and was' denied because my name was put
                     on the Passport denial list by the California Department of Health and Human Resources. (See attached
                     letter United States Department of State) and the Defendants have garnished my earnings and have
                     caused loss of revenue to earn for my family due to not being able to travel and work because of my
                     passport being denied. The Local child support agency provides services on behalf of the County of Los
                     Angeles and the District Attorney & Director of Child Support and the Department of Health and Human
                     - · .--A1f~o · ·s-r=m~M4Wr" c.ntJTI/JG£D                               s   e-4!   A-irtJLC..n~
IV.      Irreparable Injury

         Explain why monetary damages at a later time would not adequately compensate you for the injuries you
         sustained, are sustaimng, or will sustain as a result of the events described above, or why such compensation
         could not be measured.
         Loss of the time & finance and the work relationships that have been severed because of the inability to travel
         and contract and provide for my family.




V.       Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.

         I am seeking emergency injunctive relief from the Judgements Signed by 2 commissioners who are not judges,
        and who I have not given consent to reside over any matter of the above mentioned cases of the Superior Courts
        of the County of Los Angeles, and the Department of Health and Human services has my name on the Passport
        denial list and is preventing me from traveling to work for my family and provide for them. Also they are garnishing
        my past and present royalties and revenues due to the judgment and I'm being deprived of my passport because
        of unvalidated debt I do not owe. The amount that is damaging me well is over $250,000.00 not including punitive
        damages. I'm entitled to well over $1 Million dollars due to loss of contracts.




                                                                                                                        Page 5 of 6
                   Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 6 of 28




ProSe 2 (Rev !2116) Complaint and Request for lnJuncoon



VI.       Certification and Closing

          Under Federal Rule ofCivtl Procedure 11, by sigmng below, I certJ.fy to the best of my knowledge, information,
          and beiief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigatlon; (2) ts supported by existing law or by a
         non.friyolou~S 11rgument for extending, modifying, or reversing existmg law; (3) the factual contentions have
         evidentiary support or, if specifically so identified. will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements ofRule 11.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. l understand that m-y fa-ilure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:          8   4/zykDI Cf
                    Signature ofPlamtiff
                                                          -----------
                    Printed Name of Plaintiff             IS/NOBLE DREW All.   Disciple In trust SheikS. Johns El heirs and
                                                          --------
         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                                                                          --------------                      -----     ..
                    Bar Number
                                                          ------------------------------------------------
                    Name of Law Firm
                    Street Address
                                                          -------
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                         Page 6 of 6
               Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 7 of 28




                                      Reversionary Statement

  We, Johns-EI, Steffon; Ford-EI, Keniece; Barnes-Bey, CyhienRa J. - Moorish American
Moslems, Free National Beings and rightful heirs. We are not at sea. We affirm and declare our
right of reversion of estate and we make no claim with respect to misrepresented (name I nom de
guerre being a title STEFFON LESTER JOHNS, STEFFON JONES, STEFFON DAVIS; FORD
KENIECE, FOJU)-EL ANGEL/QUE KENIECE; CYHJENRA BARNES BEY, CYHIENRA J
BARNES BEY (or any other corporate constJ·uct contrived). The spurious creations oftheforeign De
facto UNITED STATES Corporate, operates actors and owners. We surrender and assign any and
 all 'Reversionary Interest' to the foreign UNITED STATES and subsidiaries for full 'Acquittance
 Discharge Settlement' and closure of our reliance Title 12 USC 95a, part 2; and we assume no
 liability or debt however contrived among its associates. I do not consent to stand as 'Surety' for the
 foreign UNITED STATES, US Corporate entity, Owner, Director or Administrators, nor any
 Subsidiaries or Associates at any point, moment in time. Section 7: "Therefore we are returning the
 Church and Christianity back to the European Nations, as it was prepared by their forefathers for their
 earthly salvation, Sections 8: " While we, the Moorish Americans are returning to Islam, which was
founded by our forefathers for our earthly and divine salvation." Article XLVIII Sections 7 and 8,
 Grand Advisor and Moderator rules and regulations of the Holy Koran of the Moorish Science
 Temple of America



     I AM: /s/ Sheik Johns- El. S. Executive Ruler Magistrate
     SheikS. JOHNS EL, SHEIK Trustee Authorize Representative
      Free National Being, In Propria Persona:

     Re: Steffan Lester Johns/ Steffon Jones/ Stejf01z Davis: FORD KENIECE, FORD-EL ANGELIQUE
    KENTECE                       -

     All Rights Reserved without Prejudice or Recourse



     I AM /s/ Sheik Barnes-Bey, C. Executive Ruler Magistrate

     Sheik C, BARNES-BEY SHEIK TRUSTEE Authorize Representative
     Free National Being, In Propria Persona
     Re: C.BARNES BEY, CYHIENRA BARNES· BEY ETC.

     All Rights Reserved without Prejudice or Recourse




   NOTICE OF EMERGENCY Il'lJUNCTION - 2
      Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 8 of 28




                                 Statement of Fact§


RE: case ofBD129909
1. This case should have never been opened because the claim this case was opened on
9/22/1988,2 weeks prior to the said child in questions birth on 10/02/1988. There was no
paternity established before the default judgement order was signed by Commissioner
Althea Baker, which violates the Title I-VD requirements to establish first before
paternity to qualify [See Attached California Chlld Support Self Service • Case
Overview]


2. The Wages and Earning Assignment order has STEFFON JONES AND STEFFON
JOHNS listed in the order security number is listed for (Steffan Jones XXX-XX-XXXX
[See Attached Wages and Earnings Assignment Order] which in both cases.


3. Sheik Steffan Johns El is neither STEFFON JOHNS nor STEFFON JONES and it
somehow has been attached to his free national being and credit history, and now is
causing him injury. This is void ab initio and fraud on its face. Who was the case opened
against? And why is he being held liable for this debt without a contract consented to or
signed by him? 1t i5 not clear who are the correct the parties listed as the defendants and
obligors.


5. Commissioner Althea Balcer, who is not a judge, but signed a defective writ for the
default wage earnings order and exceeded her jurisdiction to act upon and place a lien on
his free national being which is a direct violation ofthe American Constitution of 1774
the stated all men are free and equal and if all men are equal and free the the free national
constitution that has never been changed their is no need for the application of the 14th
      Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 9 of 28




and 15th amendment for the salvation for my people Moorish American Moslems,
therefore void coram non-judice for lack of jurisdiction.


6. When claimant applied for a passport and was denied because his name was
unl:iwfully added onto the Pa~sport Denial liit by the California Department of Health
and Human Services, (See attached letter United States DepiiTtment of State).


7. Claimant also has had garnishments of his earnmgs by the California Disbursement
Unit and loss of revenue to earn for his family due to not being able to travel and work
because of his passport being denied is a blatant injury which is a violation of the U.S
Constitution 4th Amendment and the State Constitution of California.


RE: case ofBY0766984, BY076698X (see attached Child & Spousal Suppmt Order)
J.Sheik Steffan Johns-E1 is not the father listed on Birth Certificate and there is no father
listed on the birth certificate (see attached Authenticated Birth Certificate)

2.Sheik Steffan Johns-El has never been the spouse ofDezeray Davis.
3. Ms. Di'IVis li~tcd on the the Attached Judgement Parental Obligations & Child &
Spousal Support Order a marriage to Steffen Davis who is not Sheik Steffan Johns-El. A
marriage certificate should have been produced to validate her claim from the beginning
of Ms. Davis's claim in her Petition for this case and until then is void ab initio and fraud
on its face.
4. Sheik Steffan John&-El never was   served properly nor made aware that these suits were
being brought against him in the first place which is why he never appeared for the
hearings.
5. It is requrred according to Tit1e 42 §654 (3) to make the parties aware of the
consequences for volunteering for the IV-D program.
6. There was no paternity established before the default judgement order was signed by
Commissioner Marshall Reiger whi.ch violates the Title I-VD requirements to establish
first before paternity to qualify .
     Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 10 of 28




7. Commissioner Marshall Reiger, who is not a judge, but signed a defective writ for the
default wage earnings order and exceeded her jurisdicrion to act upon and place a lien on
his free national being which is a direct violation of the American Constitution of 1774

the stated all men are free and equal and if all men are equal and free the the free national
constitution that has never been changed their is no need for the application of the 14th
and 15th amendment for the salvation for my people Moorish American Moslem's,
therefore void coram non-judice for lack ofjurisdiction.
8. IV-D is voluntary in nature, and claimsnt did not volunteer for the IV-D program.
9. The above IV-D cases are depriving claimant of an inherent and inalienable rights,
privileges, and immunities secured by the federal and state con5titu.tions. 42 U.S.C. §
1983, which provides that every "person" who, under color of any statute, ordinance,
regulation, custom, or usage of any State subjects, or "causes to be subjected," any person
to the deprivation of any federally protected rights, privileges, or immunities shall be
civilly liable to the injured party.
10. Furthermore, Title 42 of the U.S. Codes which houses the IV-D of the Social Security
Act is not enacted into positive law and imposes no obli~ation upon those who do not
"volunteer" or consent to be subject to it. Therefore, you will terminate the above
case numbers, effective immediately, and yon will also issue me a full refund within
S business days after receipt of this document.

RE: case ofNFOI2997
        1.This defendant named in the above mentioned case is not Sheik Steffon Johns
        El. 2. The order is defective in nature and language because the court did not have
        jurisdiction to issue the writ because the defendant named the wrong party in the

        initial complaint.
        3. Sheik Steffon Johns-El never was served properly nor made aware that these

        suits were being brou~ht against him in the first place which is why he never
        appeared for the hearings to be able to defend against the Petition Establish
        Parental Relatiom:hlp and Temporary Restraining Order which is a violation of
Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 11 of 28




  Due Process in 4th Amendment of the Constitution of the united States of
  America.


  4. Commi&sioner She1ri Carter, who is not a judge, but signed a defective writ for
 the default wage ea1-ningg order and exceeded her jurisdiction to act upon and
 place a lien on hil'! free national be:ing which is a direct violation of the American
 Constitution of 1774 the stated all men are free and equal and if all men are equal
  and free the the free national constitution that has never been changed thch: i• no
 need for the application of the 14th and 15th amendment for the salvation for my
  people Moorish American Moslems, therefore void coram non-judice for lack of
 jurisdiction.



                                       ----          ··----·--·
            Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 12 of 28




Statement of Facts

I AM Keniece Angelique Ford El, a Moorish American Moslem and preamble Citizen, free
National Being of the Constitution for the United States of America Republic and a Citizen of my
Moorish State of Islam Moorish Divine and National Movement of the Asiatic States of North
America, Propia Persona Sui Juris and I Proclaim these facts to be true and exact:

As a first inhabitant, Moorish American Moslem, I raise a claim under Federal Free National
Constitution, one that has been committed in the past and present by the defendants mentioned
in this claim in their official and personal capacity, each defendant. to further their compelling
interests as a whole, orchestrated to violate my free national inalienable rights as secured by my
Free National Constitution; The Divine Constitution and bylaws, The Great Koran, which consist
of the Holy Koran of the Moorish Science Temple of America also known as The Grand Adviser
and Moderator's rules and regulations, the Holy Koran of Mohammed, and The 101 Statutes of
Allah (Questionnaire For Moorish Children). These documents regulate our society consisting of
Religious and Secular Laws and Proclaims that Our Authority is derived from Islam for
Moorish American Moslems. Our laws conform with the Public Statutes at Large: United States
Constitution 1787, Articles of AssociationJDeclaration of Independence 1774-1776, Articles of
Confederation 1781, Treaty of Peace and Friendship 1786-87, 1836.

A clear violation of the 1st Amendment Establishment Clause and Free Exercise Clause, the
defendants are refusing to recognize our Nationality and rules and regulations of our Asiatic
Islamic Nation state that has been lawfully Chartered and proclaimed by virtue of form
10105905, Our Authority and Form 1099, in the County of Cook under the laws of Illinois
Congress, Hurds Revised Statutes of 1887, re-tttled 805 ILCS R.C.A.

 WHEREAS we are not under State Law, our law is the inspired word of Allah handed down to
us by our Prophet Noble Drew Ali for the benefit of our Asiatic States of North America. All
Proceedings were held in the wrong Jurisdiction. Freedom of exercise clause, the defendants
have collectively collaborated the perpetual abrogation afforded to my children and myself, by
our Free National Constitution; The Divine Constitution and Bylaws Article 6 that states, "with us
All Members must Proclaim their Nationality (a lawful process of Proclaiming a Nationality, an
act of Congress)". To each member that proclaims their Nationality in our Moorish Government,
Islamic State) a comity state of the several states which was made possible by the Federal
Constitution Article 4 Section 3 (through Special Legislation, there exists in Pennsylvania, as
well as California, congressional legislation known as slip laws or American Ecclesiastical Laws
-Separation of State and Religion). Thus the Defendants in this claim had no subject matter
jurisdiction to act, because my cla1ms are to be heard by a United States District Judge that has
original jurisdiction in all civil cases that deal with constitution law and Treaties, Article III Section
2 Between Citizens of Different states; Diversity of Citizenship (Christian Body Politic and
Islamic Body Politic), and Article 6 Clause 1 Section 2 Supremacy Clause (Treaties)

WHEREAS as Moorish Americans Moslems are Descendants of Moroccans and born in
America and our Proclamation of Nationality process by virtue of Article VI of our Divine
Constitution and Bylaws "With Us" our Allegiance has been restored to our Sultanate Theocratic
Government in Morocco via Question 34. What title is given to our Ruler in Morocco?
Sultan, in The 101 Statutes of Allah (Questionnaire For Moorish Children) thus by virtue of
           Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 13 of 28




 the Most Holy Prophet we have been united back to ancestors who were party to the Peace and
 Friendship Treaty and we are our ancestors without doubt our contradiction and there is no man
who can change the descent nature of my forefathers unless his power extends beyond the
Great Universal Creator Allah Himself. Thus states cannot hear cases that are of an executive
pgreement between the President and a Foreign Country. Thus, judgments are void because
they were defective in language, because the court had·no jurisdiction to issue the writ. The
defendants lacked Subject matter and Personum Jurisdiction. The United States District Court
has original jurisdiction per Title 22 Chapter 2 Section 143 and codified under Title 28 Statute
1331 Constitutional law and treaties. Thus, the defendants nor a state can compel a free
national being to submit to identifications that are against the laws of the constitution and the
supreme laws of the land. The defendants on documents labelled social security cards, birth
certificates and other tentacles that reach to other agencies causes the clamant irreparable
harm, because it subjects claimant to loss of nationality and inalienable rights as a free national
being and subjects claimant to special laws that are enacted to target a class of people that are
subjected to such laws.

 WHEREAS claimants' Holy and Divine prophet Noble Drew Ali Instructed Us in our Rules and
Regulations that we are not to use the application of the 14th and 15th amendment since the
Constitutional Law that was enforced since 1774 declared all men equal and free, and if all men
are declared free and equal by the free National Constitution to be free and equal since that
Constitution has never been changed, there is no need for the application of the 14th and 15th
for the salvation of our people. These instruments mentioned above are creatures of the
Spurious Name in all Capita/letters, a fictitious entity connected to a domestic trust without the
knowledge of the beneficiary, and holds the beneficiary accountable as trustee when a debt is to
be collected, appears to be the same as the birth name given by the mother.

WHEREAS the defendants Jaws and codes Titled: Title 75 is unconstitutional for private citizens
that are not engaging in business, but are merely using the private conveyance as an extension
of one's body to realize the limits of the Federal Free National Constitution: Life Liberty, and the
Pursuit of Happiness, this is expressed in our religious laws which state that. "Man cannot make
laws that Allah Forbids nor Forbid laws that Allah Permits". The Freedom and liberty to travel
freely either by walking or using an extension of man such as a bicycle, horse, wagon or
automobile, must be governed by one's moral compass to realize that uman is bound to every
living thing and if man harms or kills the meanest worm he shakes the throne of Allah and shake
the sword of life in its sheath".

WHEREAS the Defendants title 75 abrogates the 1st Amendment of the Federal Free National
Constitutional and my Divine Constitution and Bylaw of My Free National Government, Title 75
requirement to register a private vehicle in the state is giving the state ownership of Private
Property that belongs to An Asiatic State. This too Is a violation of our rules and regulations of
our Asiatic state, we are instructed "We, as a clean and pure nation descended from the
inhabitants of Africa, do not desire to amalgamate or marry into the families of the pale skin
nations of Europe. Neither serve the god3 of their religion, because our forefathers are the true
and divine founders of the first religious creed. for the redemption and salvation of mankind on
earth." Article XLVIII Section: 6 Clause 1.
         Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 14 of 28




WHEREAS our property is subjected to our law, contingent that we are using due care and not
harming anyone depriving someone else the ability to express their rights. The Claimants Free
National Government Allah, is the Sovereign thus we have a theocratic Government and no law
is above his law.

uHe Hath instituted laws for the governments of the world: He hath wonderfully varied
them in all beings: and each, by his nature conformeth to His will." Article XXXV Section
10 Clause 1-2. "This day I have perfected for you your religion and completed My favor
upon you and have approved for you Islam as religion." Sura 5 Ayatt 3, The Treaty of
Peace and Friendship Article 20 and Article 21, included and not limited to the United States
Constitution for the United States of America of federal legislation, Christian Nations cannot
make laws for Moslems and Moslems Nations and Public Statutes at Large of the United States
of America. just as equally, Moslem Nations cannot make laws for Christian nation also the
Treaty ofTripo\i article 11 the United states was not founded on the Christian Religion i.e.
Christian Nation.
          Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 15 of 28




Statement of Facts

I AM C. Barnes Bey a Moorish American Moslem preamble Citizen, a free National Being of the
Constitution for the United States of Amenca Republic and a Citizen of my Moorish State of
Islam Moorish Divine and National Movement of the As1atic States of North America, Propia
Persona Sui Juris and I Proclaim these facts to be true and exact:.

As a Sheik; an Governor Executive Ruler; Ordained Divine Minister; Moorish Consul per Title
22 Chapter 2 Section 143 General Jurisdiction in all Civil Cases, a descendant of Moroccan
and born in America (Moroccan Nationality) Moorish American Moslems; an adept; a protected
class, free national being per treaty of Madrid Article 15 fate note 9 9 (See Annexed:
A-1-TRUTH-222-141-143) I raise a claim Constitutional violations under Federal Free National
Constitutional that has been committed in the past and present by the defendants mentioned in
this claim in their official and personal capacity. Each defendant in order to further their
compelling interest functioned as a whole and orchestrated and violated my free national
being inalienable rights secured by my Free National Constitution The Divine Constitution and
bylaws; The Great Koran which consist of the Holy Koran of the Moorish Science Temple of
America aka The Grand Adviser and Moderator laws and customs and the Holy Koran of
Mohammed, The 101 Statutes of Allah (Questionnaire For Moorish Children) which regulate our
Society consisting of Religious and Secular Laws and Proclaims that Our Authority is derived
from Islam for Moonsh American Moslems, our laws conform with and embedded in the Public
Statutes at Large: United States Constitution 1787, Articles of Association/ Declaration of
Independence 1774-1776 , Articles of Confederation 1781, Treaty of Peace and Friendship
1786-87, 1836. A clear violation of the 1st Amendment Establishment c!ause and Free Exercise
Clause, The Defendants are Refusing to recognize our Nationality, rules and regulations of our
Asiatic Islamic Nation State that has been lawfully Chartered and proclaimed by virtue of form
10105905 Our Authority and Form 1099, In the County of Cook under the laws of Illinois
Congress Hurds Revised Statutes of 1887 re-titled 805 ILCS R.C.A.

 WHEREAS our authority is not derived not under State Law, 1t is derived from our Sovereign
Prophet Noble Drew Ali, our law is the inspired word of Allah handed down to us by our Prophet
Noble Drew Ali for the benefit of our Moorish As1atic Nation of Islam. All Proceedings were held
with the express consent from our Supreme Council, Grand Body or Local Body of our Moorish
Nation and was deliberately executed in the wrong Jurisdiction. united State for America
Constitution 1st Amendment Freedom of exercise clause, The defendants have collectively
collaborated and the perpetual abrogation of my inalienable rights that afforded to my free
national being Free National Constitution The Divine Constitution and Bylaws Article 6"
with us" All Members must Proclaim their Nationality ( a lawful Nationalization process (An Act
of Congress) to each Member(Citizen) that proclaims their Nationality in our Moorish National
Government Islamic State represented by the emblem that bears Mohammed's Mountain The
all Seeing Eye of Allah over the Pyramid) a comity state of the several states which was made
possible of the Federal Constitution Article 4 Section 3 (Through Special Legislation there
exist in Pennsylvania as well as California congressional legislation known as slip laws or
American Ecclesiastical Laws Separation of State and Religion). Thus the Defendants in this
claim had no subject matter jurisdiction to act, because my claims are to be heard by a United
States District Judge that has original jurisdiction in all civil cases that deal with constitution law
          Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 16 of 28




and Treaties, Article Ill Section 2 Between Citrzens of Different states Drversrty of Citizenship
(Christian Body Politic and lslam1c Body Polltrc) and Article 6 Clause 1 Section 2 Supremacy
Clause (Treaties)

 WHEREAS as Moorish Americans Moslems are Descendants of Moroccans and born in
America our Nationalization process by virtue of Article_ VI of our Divine Constitution and
Bylaws "With Us" our Allegiance has been restored by to our Sultanate Theocratic Government
in the Moroccan Empire thus by virtue of the Most Holy Prophet we have been united back to
our ancestors who were party to the Peace and Friendship treaty, Treaty of Tripoli, Treaty of
Madrid etc ...

WHEREAS I, and we are our ancestors without doubt our contradiction and there is no man
who can change the descent nature of our forefathers unless his power extends beyond the
Great Universal Creator Allah Himself. Thus states cannot hear cases that are of an executive
agreement between the President and a Foreign Country, Thus Judgments are void and
defective in language, because the court had no jurisdiction to issue the writs. The defendants
lacked Subject matter and Personum Moslem Status Jurisdiction (Sura 17 Ayat 65" My
servants- thou hast no authority over them. And thy Lord suffices as having charge of affairs,
Sura 14 Ayat 22"And the devil will say, when the matter is decided: Surely Allah promised you
a promise of truth, and I promised you, then failed you. And I had no authority over you,
except that I called you and you obeyed me; so blame me not but blame yourselves. I cannot
come to your help, nor can you come to my help. I deny your associating me with Allah before.
Surely for the unjust is a painful chastisement"). The United States District Court has original
jurisdiction per Title 22 Chapter 2 Section 143 and codified under Title 28 Statute 1331
Constitutional law and treaties, Thus the defendants nor a state a compel a free national being
to subm1t to identifications( Negro, Black, Colored, Ethiopian, African American or any other
name that deludes to slavery and unjust treatment) that are against the laws of Free National
Constitutions and the Supreme Laws of the Land that the Judges in every State shall be bound
thereby. The defendants have affixed sinful and unconstitutional classifications on my free
National Being documents labelled social security cards, birth certificates and these agencies
deny my free National being from removing or correcting these unconstitutional classifications
that have no relevance to my Free National being. These unconstitutional classifications have
formed tentacles that reach to other agencies causes the clamant irreparable harm, because it
subjects claimant to violate divine and secular laws such as Joss of nationality and inalienable
rights as a free national being and subjects claimant to special Jaws that are enacted to target a
class of people that are outside the constitutional fold of men are subjected to such laws that
cause them to be misused, exiled and imprisoned.

 WHEREAS claimants Holy and divine Prophet Noble Drew Ali Instructed Us in our Laws,
Regulations and Customs that we are not to use the application of the 14th and 15th
amendment since the Constrtutional Law that was enforced since 1774 declared all men equal
and free and if all men are declared free and equal by the free national constitution to be free
and equal since that Constitution has never been changed , there is no need for the application
of the 14th and 15th for the salvation of our people. These instruments mentioned above are
creatures of the Spurious Name in all Capital letters a fictitious entity connected to a domestic
trust without the knowledge of the benefic1ary, and holds the beneficiary accountable as trustee
           Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 17 of 28




when a debt is to be collected appears to be but rs not the same as the birth name given by the
mother.

WHEREAS the defendants laws and codes Titled: Title 75 is unconstitutional for private citizens
that are not engaging in business, but are merely using the private conveyance as an extension
of one's body to realize the limits of the Federal Free National Constitution Life Liberty and the
pursuit of happiness, this is expressed in our religious laws which state that Man cannot make
laws that Allah Forbids nor Forbid laws that Allah Permits. The Freedom and liberty to travel
freely either by walking or using an extension of man such as a bicycle, horse, wagon or
automobile must be governed by one's moral compass to realize that man is bound to every
living thing and if man harms or kills the meanest worm he shakes the throne of Allah and shake
the sword of life in its sheath.

WHEREAS the Defendants title 75 abrogates the 1st Amendment of the Federal Free National
Constitutional and my Divine Constitution and Bylaw of My Free National Government. Title 75
requirement to register a private vehicle in the state is giving the state ownership of Private
Property that belongs to An Asiatic State of the Moorish Nation of Islam. This too rs a violation of
our laws, customs, rules and regulations of our Asiatic state, we are rnstructed "We, as a clean
and pure nation descended from the inhabitants of Africa, do not desire to amalgamate or marry
into the families of the pale skin nations of Europe. Neither serve the gods of their religion,
because our forefathers are the true and divine founders of the first religious creed, for the
redemption and salvation of mankind on earth." Article XLVIII Section: 6 Clause 1.
documentation was presented to the defendants peace officers yet they failed to recognize and
were compelled to pursue their states interest.

WHEREAS our property is subjected to our law, contrngent that we are using due care and not
harming anyone, depriving someone else the ability to express their rights or breaking the
peace. The Claimants Free National Government Allah is the Sovereign thus we have a
theocratic Government and no law is above his law. In our Religious Society Our Free National
Constitution Article 1" States the the Grand Sherk and the Chairman of the Moorish Science
Temple are in power to make laws and enforce laws in' conjunctions with the Holy Prophet and
the Grand Body" In our laws, customs, rules and regulatrons of the Moorish Science Temple
Article XLVII Section 13: 'These laws are to be strictly preserved by the members of all the
Temples, of the Moorish Science Temple of America a part of the Moorish Asiatic State of Islam,.
That they will learn to open their meeting and guide it according to the principles of Love, Truth,
Peace, Freedom and Justice". Section 14:" Every subordinate Temple of the Grand-Major Temple is
to form under the covenant of Love. Truth, Peace, Freedom and Justice; and to create their own
laws and customs, in conjunction wrth the laws of the Holy Prophet and the Grand Temple. I, the
Prophet, Noble Drew Ali, was sent by the great God, Allah, to warn all Asiatics of Amenca to repent
from their sinful ways; before that great and awful day that IS sure to come". Section: "15. The time
has come when every nation must worship under 1ts own vine and fig tree, and every tongue must
confess his own" .. Section 16: Through sm and disobedience every nation has suffered slavery, due
to the fact that they honored not the creed and principles of their forefathers. Allah is our Sovereign
and his laws were passed down to us through his Holy and Divine Prophet Noble Drew Ali to Us the
Moorrsh American Moslems, The Asiatic States of Islam In North-West Asia (North America) "He
Hath instituted laws for the governments of the world: He hath wonderfully varied them in all
beings: and each, by his nature conformeth to Hrs will." Article XXXV Section 10 Clause 1-2.
           Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 18 of 28




"This day I have perfected for you your religion and completed My favor upon you and have
approved for you Islam as relig1on." Sura 5 Ayatt 3 The treaty of peace and friendship Article
20 and Article 21 included and not limited to the United States Constitution for the United
States of America of federal legislation, Christian Nations cannot make laws for Moslems and
Moslems Nations and Public Statutes at Large of the United States of America a part Moslem
Nations cannot make laws for Christian nation also the Treaty of Tripoli article 11 the United '
states was not founded on the Christian Religion i.e. Christian Nation.

WHEREAS Claimant during our Constitutional Convention Held October 15th to 21 was
appointed to SHEIK and received a Charter by virtue of the power vested in the Most Holy
Prophet and Jurisdiction was extended to Pennsylvania County of Lancaster October 17 2017
according to our Laws and Customs of the Moorish Science Temple of America. Per Article
XLVII Section 4 Clause 1: "The Moorish Science Temple of America 1s a lawfully chartered and
incorporated organization. Any subordmate Temple that desires to receive a charter; the prophet has
them to issue to every state throughout the United States". etc. Claimant verified and properly
recorded appointment and our Religious Society, ASIATIC STATE OF ISLAM Shackamaxon
41.2033° N, 77.1945° W in the county of Cook Chicago lllinors( Lower Egypt) Verified on the
08/24/2018: Instrument# 1823616050 then 09/24/2018 extended Jurisdiction in Pennsylvania,
County of Lancaster, Recorder of Deeds Office Instrument Number: 6419888. On October the
13th 2018 claimant was appointed as Governor of the ASIATIC STATE OF ISLAM
Shackamaxon 41.2033° N. 77.1945° Wand a verified Affidavit instrument: 1829244025 of
appointment according to Laws and Customs of the Moorish Science Temple of America was
recorded in the County of Cook Chicago Illinois( Lower Egypt) 10/19/2018 and then Recorded in
Pennsylvania the County of Lancaster instrument No: 6424814.Ciaimant then Recorded the
Trustees Royal Sheiks office of the King Juba and Moabite a Foreign Expressed Trust By way of
Affidavit Instrument Number:1829244023 on 10/19/2018 in the County of Cook Recorder
Deeds Office Chicago Illinois( Lower Egypt) then in the County of Lancaster, Pennsylvania the
Recorder of Deeds Office on 10/22/2018 additional filing was recorded in the County of Cook
Chicago Illinois (Lower Egypt) by way of Affidavit Instrument Number:18292424024 then later in
Pennsylvania in the County of Lancaster instrument Number: 6424813. On 10/05/2018 an
affidavit of Truth Lawful Notice bearing our Asiatic State of Islam Seal Under the Crescent
and the Star and a seal under the State of Pennsylvania was sent out by United States
Postal Service Certified Mail :to the following agencies stating the arrival of our ASIATIC
STATE OF ISLAM Shackamaxon 41.2033° N, 77.1945° W: Leppler, Christopher; Captain
Sheriff Office( 7017 0190 0000 5389 5982); Governor's Office and Attorney General
Office(7017 0190 0000 5389 6002 and 7017 0190 0000 5389 5999); Housner Christina
Lancaster County Solicitor's Office( 7017 0190 0000 5389 6019); State Police Office,
Captain(7017 0190 0000 5389 5944).

WHEREAS the foreign Moorish American Moslem entities stilled as C. BARNES BEY,
CYHIENRA BARNES BEY, CYHIENRA J BARNES BEY AND any other derivative of this entity
is the sole Property of the Most Holy Prophet Noble Drew Ali. it is the expressed property of the
ASIATIC STATE OF ISLAM, The defendants do not have the jurisdiction to use these entities
without the expressed permission of The Most Holy Prophet or his Representatives of the
Executive Rulers of the Moorish Science Temple of America, they have been pre claimed in
1928 by the Most Holy Prophet Noble Drew Ali and then proclaimed by each Moorish American
          Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 19 of 28




by Virtue of Article VI of the Divine Constitution and By-Laws " With Us" in 2015 by way of
Nationality and Identification Card. Verified , evidence of this was recorded in 1928 in the
County of Cook Chicago lllinois(Lower Egypt) Where Our Notice of Proclamation of OUR
AUTHORITY: Which stated Our Government; Our law of Islam and the Entities ALl, BEY and El
that are the express property of the Most Holy Prophet Noble Drew Ali.
      Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 20 of 28




        RIGHT OF PROTECTION IN MOROCCO
       Convention signed at Madrid July 3~ 1880
       Effective from July 3~ 1880
       Ratifications exchanged at Tangier May 1~ 1881
       Senate advice and consent to ratification May 5~ 1881
       Ratified by the President of the United States May 10, 1881
       Proclaim1d by the President of the United States December 21, 1881
       Ratification of the United States deposited at Tangier March 9, 1882
       Amendment, implementation, and termination in part: Provisions of
             the General Act of Algeciras of April 7, 1906,1 prevail over any
            conflicting provisions; article 11 implemented by article 60 of
             the General Act; extraterritorial jurisdiction in M oro ceo relin-
            quished by the United States October 6, 1956; 2 article 15 relating
             to Moroccan nationality obsolete and without effect •
                                                  22 Stat. 817; Treaty Series 246

                                       {nANSLATION)

   His Excellency the President of the United States of America; His Maj-
esty the Emperor of Germany, King of Prussia; His Majesty the Emperor of
Austria, King of Hungary; His Majesty the King of the Belgians; His Maj-
esty the King of Denmark; His Majesty the King of Spain; His Excellency
the President of the French Republic; Her Majesty the Queen of the United
Kingdom of Great Britain and Ireland; His Majesty the King of Italy; His
Majesty the Sultan of Morocco; His Majesty the King of the Netherlands;
His Majesty the King of Portugal and the Algarves; His Majesty the King of
Sweden and Nozway;                                "
   Havmg recognized the necessity of establishing, on fixed and uniform bases,
the exercise of the right of protection in Morocco, and of settling certain
questions connected therewith, have appointed as their plenipotentiaries at
the conference assembled for that purpose at Madrid, to wit:
   His Excellency the President of the United States of America, General
Luclu! Fairchild, Envoy Extraordinary and Minister Plenipotentiary of the
United States near His Catholic Majesty;

  1 TS 4561 post, p. 464; aec art. 123 of the General Act.
  2 D.parlm•nt of State Bull,tin, Nov. 26, 1956, p. 844.
  1
    Secdootnote 9, p. 77.
                                                                              71
      Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 21 of 28



72                MULTILATERAL AGREEMENTS, 1776-1917

     His Majesty the Emperor of Germany, King of Prussi4, Count Eberhardt
 de Solms-Sonnewalde, Knight Commander of the first class of his Order
 of the Red Eagle with oak leaves, Knight of the Iron Cross, etc., etc., his
 Envoy Extraordinary and Minister Plenipotentiary near His Catholic
 Majesty;
   His Majesty the Emperor of Austria, King of Hungary, Count Emanuel
 Ludolf, his Privy Councillor in actual service, Grand Cross of the Imperial
 Order of Leopold, Knight of the :first class of the Order of the Iron Crown,
etc., etc., hls Envoy Extraordinary and Minister Plenipotentiary near His
Catholic Majesty;
   His Majesty the King of the Belgians, Mr. Edward Anspach, Officer of
his Order of Leopold, etc., etc., .his Envoy Extraordinary and Minister
 Plenipotentiary near His Catholic Majesty;
   His Majesty the King of Spain, Don Antonio Canovas del Castillo,
Knight of the distinguished Order of the Golden Fleece, etc., etc., President
of his Council of Ministers;
   His Excellency the President of the French Republic, Vice-Admiral Jaures,
Senator, Knight Commander of the Legion of Honor, etc., etc., Ambassador
of the French Republic near His Catholic Majesty;
   Her Majesty the Queen of the United Kingdom of Great Britain and
Ireland, the Honorable Lionel Sackville Sackville West, her Envoy Extraor·
dinary and Minister Plenipotentiary near His Catholic Majesty who is
likewise autho,Pzed to represent His Majesty the King of Denmark;
   His Majesty the King of Italy, Count Joseph Greppi, Grand Officer of the
Order of Saint Maurice and Saint Lazarus, of that of the Crown of Italy,
etc., etc., his Envoy Extraordinary and Minister Plenipotentiary near His
Catholic Majesty;
   His Majesty the Sultan of Morocco, the Taleb Sid Mohammed Vargas,
his Minister of Foreign Affairs and Ambassador Extraordinary;
   His Majesty the King of the Netherlands, Jonkheer Maurice de Hdd;:wier,
Commander of the Royal Order of the Lion of theNeth.erlands, Knight of the
Order of the Oaken Crown of Luxemburg, etc., etc., his Minister Resident
near His Catholic Maj~;
   His Majesty the King of Portugal and the Algarves, Count de Casal
Ribeiro, Peer of the Realm, Grand a~ of the Order of Christ, etc., etc.,
his Envoy Extraordinary and Minister Plenipotentiary near His Catholic
Majesty;
   His Majesty the King of Sweden and Norway, Mr. Henry Akennan,
Knight Commander of the first class of the Order of W asa, etc., etc., his
Minister Resident near His Catholic Majesty;
   Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 22 of 28



            RIGHT OF PROTECTION IN MOROCCO-JULY 3, I 880                                   73

  Who, in virtue of their full powers, recognized as bcing in good and due
fonn, have agreed upon the following articles:
                                       ARTICLE     1'
   The conditions under which protection may be conceded are those estab-
lished m the British and Spanish treaties with the Government of Morocco,
and  m the convention made between that Government, France and other
powers in 1863, with the modifications introduced by the present convention.
                                          ART.   2
  Foreign Representatives at the head of a Legation may select their inter-
preters and employees from .among the subjects of Morocco or others.
  These protected persons shall be subject to no duty, impost or tax what-
ever, other than those stipulated in articles 12 and 13.
                                          ART. 3
   Consuls, Vice consuls or Consular Agents having charge of a post, and
residing withln the territory of the Sultan of Morocco, shall be allowed to
select but one interpreter, one soldier and two servants from among the sub-
jects of the Sultan, unless they may require a native secretary.
   These protected persons shall, in like manner, be subject to no duty, im-
post or tax whatever, other than those stipulated in articles 12 and 13.
                                          ART.4
  If a Representative shall appoint a subject of the Sultan to the office of
Consular Agent in a town on the coast, such agent shall be respected and
honored, as shall the members of his family occupying the ,same dwelling
with him, and they, like him shall be subject to no duty, impost or tax what-
ever, other than those stipulated in articles 12 and 13; but he shall not have
the right to protect any subject of the Sultan other than the members of his
own family.                    ~

   • A U.S. note of Feb. 13, 1914, addressed to the French Ambassador at Washington,
stated in part:
   "The provisions of the convention o! 1869 appear to be substantially the same as the
'regulations relative to protection adopted by common consent by the Legation of France
and the Government of Morocco, August 19. 1963,, reprinted in 'Treaties in Force, 1904,'
at the end of the Madrid convention •••• The British and Spanish treaties mentioned in
Article I of the Madrid convention are presumably the general treaty of December 9, 1856,
between Great Britain and Morocco, and the treaty of commerce and navigation of Novem-
ber 20, 1861, between Spain and Morocco." ( 1914 For. Rel. 909.) For background, see II
Hackworth 554.
    For text of the 1863 regulations, seep. 78; for the general treaty of Dec. 9, 1856, between
 Great Britain and Morocco, see BritiJh and Foreizn Stat1 Papers, vol. 46, p. 176; for the
 treaty of commerce and navigation of Nov. 20, 1861, between Spain and Morocco, see ibid.,
vol. 59, p. 1089.
        Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 23 of 28



74                 MULTILATERAL AGREEMENTS. 1776-1917

     He may, however, for the exercise of ms functions, have a. protected soldier.
   Officers in acting charge of Vice Consulates being subjects of the Sultan,
shall, during the exercise of their functions, enjoy the same rights as Con-
sular Agents who are subjects of the Sultan.

                                      kAT. 5
    The Government of Morocco recognizes the right of Ministers Charges
 d'Affaires and other Representatives, which is granted to them by treaties,
 to select the persons whom they employ, either in their own service or that
 of their governments, unless such persons shall be sheiks or other employees
 of the Government of Morocco, such as solditn of the line or of the cavalry,
 in addition to the Maghaznias in command of their guard. In like manner
 they shall not be permitted to employ any subject of Morocco who is under
 prosecution.
    It is understood that civil suits commenced before protection, shall be
 terminated before the courts which have instituted such proceedings. The
 execution of the sentence shall suffer no hindrance. Nevertheless, the local
authorities of Morocco shall take care to communicate, without delay, the
sentence pronounced, to the Legation, Consulate or Consular Agency upon
which the protected person is dependent.
   As to those persons formerly protected, who may have a suit which was
commenced before protection was withdrawn from them, their case shall
be tried by the court before which it was brought.
    The right of protection shall not be exercised towards persons under
prosecution for an offense or crime, before they have been tried by the au-
thorities of the country, or before their sentence, if any has been pronounced,
has been executed.
                                      ART. 6
   Protection shall extend to the family of the person protected. His dwelling
shall be respected.
   It is understood that the family is to consist only of the wife, the children,
and the minor relatives dwelling under the same roof.
   Protection shall not be hereditary. A single exception, which was estab-
lished by the convention of 1863, but which is not to create a precedent,
shall be maintained in favor of the Benchimol family.
   Nevertheless, if the Sultan of Morocco shall grant another exception, each
of the contracting powers shall be entitled to claim a similar concession.
                                      ART. 7
  Foreign representatives shall inform the Sultan's Minister of Foreign
Affairs, in writing, of any selections of an employee made by them.
   Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 24 of 28



         . RIGHT OF PROTECTION IN MOROCCO-JULY 3, 1880                              75

   They shall furnish annually to the said Minister a list of the names of the
penlons protected by them or by their Agents throughout the States of the.
Sultan of Morocco.
   This list shall be transmitted to the local authorities, who shan consider
as persons enjoying protection only those whose names are contained therein•
                                       .ART. 8
   Consular officers shall transmit each year to the authorities of the district
in which they reside a list, bearing their seal, of the persons protected ·by
them. These authoriti~ shall transmit it to the Minister of Foreign Affairs,
to the .end that, if it be not conformable to the regulations, the Representa-·
tives at Tangier may be informed of the fact.
   A consular officer shall be required to give immediate information of any
changes that may have taken place among the persons protected by his
Consuiate ..
                                     ART. 9
   Servants, fanners and other native employees of native secretaries and
interpretel'! shall not enjoy protection. The same shall be the case with
Moorish employees or servants of foreign subjects.
   Nevertheless, the local authorities shall not arrest an employee or servant
of a native officer in the service of a Legation or Consulate, or of a foreign
subject or protected persop., without having notified the authority upon which
he is dependent.-           ~                                                  ~
   H a su·bjeet of Morocco in the service of a foreign subject shall !till or
wound any person, or violate his domicile, he shall be arrested immediately,
but the diplomatic or consular authority under which he is shall be notified
without delay.
                                      ART.   10
   Nothing is changed with regard to the situation of brokers, as esta:blished
by the treaties and by the convention of 1863, except what is stipulated,
relative to taxes, in the following articks.
                                                 11
                                     AltT. 11
   The right to hold property is recognized in Morocco as belonging to all
foreigners.
   The p'urchase of property must take place with the previous consent of the
Government, and the title of such property shall be subject to the fonns pre-
scribed by the laws of the country.

   1 Implemented by art. 60 of General Act of Algeci.ras of Apr. 71 1906 (TS 456), post,

p. -479.
        Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 25 of 28


76                 MULTILATERAL AGREEMENTS, 1776-1917

     Any question that may arise concerning this right shall be decided accord-
ing to the same laws, with the privilege of appeal to the Minister of Foreign
Affairs stipulated in the treaties.

                                      ART. 12 II
     Foreigners and protected persons who are the owners or tenants of culti-
vated land, as well as brokers engaged in agriculture, shall pay the agricul-
tural tax. They shall send to thdr Consul annually, an exact statement of
what they possess delivering into his hands the amount of the tax.
   He who shall make a false statement, shall be fined double the amount of
the tax that he would regularly have been obliged to pay•for the property
not declared. In case of repeated offense this fine shall be doubled.
   The nature, method, date and apportionment of this tax shall form the
subject of a special regulation between the Representatives of the Powers
and theMinisterofForeignAffairsofHisSherecfianMajesty.

                                      ART. 13 1
                                                                                     '
     Foreigners, protected persons and brokers owning beasts of burden shall
pay what is called the gate-tax. The apportionment and the manner of col-
lecting this tax which is paid alike by foreigners and natives, shall likewise
form the subject of a special regulation between the Representatives of the
Powers and the Minister o£ Foreign Affairs of His Shereefian Majesty.
  The said tax shall not be incre~d without a new agreement with the
Representatives of the Powers.
                                       ART. 14
  The mediation of interpreters, native secretaries or soldiers of the different
Legations or Consulates, when persons are concerned who are not • under
the protection of the Legation or Consulate, shall -be permitted only when
they are the bearers of a document'Signed by the head of a mission or by the
consular authority.

  • Regulations in execution of art. 12 were signed at Tangier Mar. SO, 1881 (Great
Britain, Command Papers, 1882, C. S16S; British and Foreign Stat1 Paplrs, vol. 72, p. 636
(French)).
  v Regulations in exec-gtion of art. 13 were signed at Tangier Mar. 30, 1881 (Great
Britain, Command Papers, 1882, C. 3163; British and ForeiRn State Papers, vol. 72, p. 636
{French)), and on June 2, 1896 (Gwtav Roloff, Das Staatsarchiv, val. LXIV, p. 337
(French)).
  • The word "not" was omitted in the translation of the convention as it was printed
in 22 Stat. 823. A memorandum in the files of the Department of State dated Apr. 28,
1883, takes note ol the error in the English translation and direcu that the correction
be made in the "pamphlet copy" of the convention.




                                                    .
    Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 26 of 28



           RIGHT OF PROTECTION IN MOROCCO-JULY 3, 1880                                77
                                      ART. 15 9
   Any subject of Morocco who has been naturalized in a foreign country,
and who shall return to Morocco, shall after having remained for a length
of time equal to that which shall have been regularly necessary for him to
obtain such naturalization, choose between entire submission to the laws
of the Empire and the obligation to quit Morocco, unless it shall be proved
that his naturalization in a foreign country was obtained with the consent
of the Government of Morocco.
   Foreign naturalization heretofore acquired by subjects of Morocco accord~
ing to the rules established by the laws of each country, shall be continued to
them as regards all its effects~ without any restriction.
                                       ART.   16
    No irregular or unofficial protection shall be granted in future. The author~
ities of Morocco will recognize no protection, of any kind whatever, save
such as is expressly provided for in this convention.
    Nevertheless, the exercise of the customary right of protection shall be
reserved for those cases only in which it may be desired to reward signal
services rendered by a native of Morocco to a foreign power, or for other
altogether exceptional reasons.
    The Minister of Foreign Affairs at Tangier shall be previously informed
of the nature of the services, and notified of the intention to reward them, in
order that he may, if need be, present his observations thereon; yet the final
decision shall be reserved for the Government to which the service shall have
been rendered.
    The number of persons thus protected shall not exceed twelve for each
power, and this number is fixed as the maximum unless the consent of the
Sultan shall be obtained.
    The status of persons who have obtained protection in virtue of the custom
which is henceforth to be regulated by this stipulation shall be without
limitation of the number of persons belonging to this class and now so prcr
tected, the same for themselves and their families as that which is established
for other protected persons.

   • A U.S. note of Mar. 17, 1959, addressed to the Moroccan Ministry of Foreign Aff!Urs,
referred to a note from the Ministry dated Oct. 8, 1958, in which the Embassy had been
informed that the Moroccan Government had decided to strike all prescriptions relating to
Moroccan nationality from the text of the Madrid convention. The U.S. note said, in part:
   "The Government of the United States of America, havin! unilaterally relinquished
certain rights in Morocco whh the reemer.gence of Morocco into independence in 1956,
considen that in line with historical developments Article XV of the Madrid Convention
on Protection of 1880 has become obsolete and without effect.
   "The Government of the United States takes due cognizance, therefore, of the action
taken by the Moroccan Government as set forth in iu above cited Note, which the
United States Government understand• to refer only to Article XV of the Madrid
Convention on Protection of 1880."
           Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 27 of 28



78                     MULTILATERAL AGREEMENTS, 1776-1917

                                              ART. 17
 The right to the treatment of the most favored nation is recognized by
Morocco as belonging to all the powers represented at the Madrid conference.
                                              ART. 18
   This convention shall be ratified. The ratifications shall be exchanged at
Tangier with as little delay as possible.
   By exceptional consent of the high contracting parties the stipulations of
this convention shall take effect on the day on which it is signed at Madrid.
   In faith whereof the respective plep.ipotentiaries have signed this conven-
tion, and have thereunto affixed the seals of their arms.
   Done at Madrid, in thirteen originals, this third day of July, one thousand
eight hundred and eighty.
[For the United States:}                                [For the United Kindem and for Den·
  Lucnrs FADtCHILD                    (SUL]                  ma.rk:]
                                                          L.  s. SACXvtLU WEST        [nAt.]
(For Germany:}                                          [For Italy:]
  E. m Sot.Ks                         (UAL)
                                                          J. GnrPI                    [SEAL]
[For Austria·Hungary:]                                  [For Morocco: J
  E.    LUDOLJI                       [SE-AL]             Mosu..u:w:~tD V AR.GAS [signature in
                                                             arabic)                     (SEAL)
[For Belgium: J
                                      [sl!.AL]          [For the Netherlands:]
     ANI5J>AO:II
                                                          HELDEwma                       (aBAL]
[For Spain:]                                            [For Portugal:]
  A. CiNOVAS       D£L'CASTJLLO       {S.EAL)             CASAL Rm:r.n.o                 [sLU.]
                                                        [For Sweden and Norway;)
[For France;]                                                                            {sE.U.]
                                       [s:z.u.]           Ax:~til.KAN
     JAUUS


                                              (nANSLA'riON]

 RBGUt.ATION15 U.LATlVS TO      J'~OTl!.CTION
                                       ADOPTED BV COltMON              CONSE.N'I'l~V r~~ ~1!.GA~ON
           , FaA.NCE ANO TEll!: Go~a.NILENT o:; Mo:~.occo, AuausT                ,
         0

   Protection ia individual and temporary.                                           d
   It consequently does not in general apply to the      :;.ta::uves
                                                               ofdthe~~rson ~~~:c:~der the
    It may apply to his family, that il to ':o!~. lifctiln~ :.d           i,
                                                                      ne'::r hereditary, with
 a&me roof. It luts at the longea; for a 1?        bich h £umi.lhed for several generatioJll
 the single exception of the Bhcnc:biiJ;ol:mnyp,aclty of B~ken and interpreten for the post
 and •till furnishes penons w o act Jn c ca
 atTangier.                       ,
    Protected penons are ?ivided.mto two lclaas;~Y the Legation and by the various French
     The fint class compnsea natlvcs exnp oye
  consular officers.
                                                           rior to the Madrid convention of
       u I Malloy 1226. For back~round 0~          ac;cp:nM:rtens
     regtilittions relative to protectlon, .sec • r.     e        '
                                                                    Nouveau recueil elnlral de
     tt·aitls (2d series)' vol. VI, P· 525.
                Case 5:18-cv-05655-JFL Document 38 Filed 05/15/19 Page 28 of 28



                         RIGHT OF PROTECTION IN MOROCCO-JULY 3, 1880                                   79
                The second clas~ cor.tittJ o£ n:.tive faeto1'1. bl'Otl!l'l, ol' agent., employed by French
             merchants for their businen affairs. It is proper here to refer to the fact that the term
             merchant is only applied to a :person carryjng on the import or export trade on a large
             seale, either in his own name or as the agent of othcn.
                The number of native brokera enjoying French protection ia limited to two for eaeh
             commercial houae.
                By way of exception commercial firms having establishments in different ports may
             have two broker• attached to each of these establishments, who may as such enjoy French
             protection.
                Frem:h }n'Otcction l1 not extended to natives employed by French citizens in agricultural
             occupa.tioru.
                Ncverthdeu, in con.sidera.tion of the existing state of things, and by agreement with the
             authoritie.s of Morocco, the benefit of the protection which hu hitherto been granted to
             the ptmom referreci to in the fMesoinr pua.pph shall be ettended to the mid peraons
             for two monthJ from the .firlt of September next.
                It ia, mor~ver, imderstood ~t airieultura.I laborl!l'l, herdsmen. or other native peas•
             ants, in the 1erviee of Preneh citizens shall not be leg"ally prosecuted without immediate
             information thereof beina' communicated to the competent conml&r officer, in order tha.t
             the latter may protect the interest& of his countrymen.
                The Ust ¢ all protected persons aha.ll be delivered by the proper eonsulate to the
             competent maptrate of the place, who shall likewise be informed of any changes tha.t
             may subsequently be made in the said list.
                Each protected penon &hall be furnished with a card in French and in ArabicJ men-
             liOnilli his name and atalini the mvices wbjch secure this privilege to him.           ·
                All lhesc cards 1hall be issued by the Lc1ation o! France at Tangier.
               TANGlU, 4uz.19, 1863.



-   ----.-------                                                     ------             - -                  -----------------------
